                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

JANET M. QUINLAN,                           )
                                            )
           Plaintiff,                       )
                                            )
    v.                                      )      No. 4:19 CV 163 CDP
                                            )
PARTY CITY CORPORATION,                     )
                                            )
           Defendant.                       )

                    MEMORANDUM AND ORDER OF REMAND

         Defendant removed this action from state court invoking this Court’s diversity

jurisdiction. 28 U.S.C. §§ 1332, 1441. Plaintiff moves to remand under 28 U.S.C. §

1447(c), arguing that the removal was defective under 28 U.S.C. § 1446(b)(1) given

that defendant failed to file its notice of removal within 30 days of its receipt of the

initial pleading. Because defendant’s removal was untimely, I will grant the motion

to remand.

         On November 19, 2018, plaintiff Janet M. Quinlan filed this action in the

Circuit Court of St. Louis County, Missouri, against defendant Party City

Corporation. On December 5, 2018, Quinlan mailed a copy of the summons and

petition to Party City’s registered agent at its registered address. Quinlan avers, and

Party City does not dispute, that the registered agent received the summons and

petition on December 7, 2018. A U.S. Postal Service tracking record supports this

averment. (ECF 10-1.) On January 4, 2019, Party City acknowledged its receipt of
the summons and petition, and its notice and acknowledgement was filed with the

circuit court that date. Party City removed the case to this Court on February 1, 2019.

      As is relevant here, 28 U.S.C. § 1446(b)(1) provides that “[t]he notice of

removal of a civil action or proceeding shall be filed within 30 days after the receipt

by the defendant, through service or otherwise, of a copy of the initial pleading

setting forth the claim for relief upon which such action is proceeding is based[.]”

The parties dispute when Party City was in “receipt” of the initial pleading for

purposes of triggering the 30-day removal period. Quinlan contends that receipt

occurred on December 7, 2018, when Party City’s registered agent received the

summons and petition by mail. Party City argues that receipt occurred on January 4,

2019, when it acknowledged such receipt.

      Removal statutes must be strictly construed, Shamrock Oil & Gas Corp. v.

Sheets, 313 U.S. 100, 108 (1941), and any doubt about the propriety of removal must

be resolved in favor of remand. Pender v. Bell Asbestos Mines, Ltd., 145 F. Supp. 2d

1107, 1110 (E.D. Mo. 2001). The time limit set out in § 1446(b)(1) is mandatory,

“and a timely motion to remand for failure to observe the thirty-day limit will be

granted.” McHugh v. Physicians Health Plan of Greater St. Louis, Inc., 953 F. Supp.

296, 299 (E.D. Mo. 1997). Removal rules promote expedited identification of the

proper tribunal. Id. “[T]he purpose of promoting prompt determination of the

appropriate tribunal is best served by a clearly defined event that starts the thirty-day

removal period. The date on which defendants receive initial pleadings is easily
                                           -2-
determined[.]” Id. at 300.

      The 30-day period for removal under § 1446(b)(1) does not run until a

defendant is brought under the court’s authority by formal service of process or

waiver of such service. Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344,

347-48, 350 (1999). Mere receipt of the complaint “unattended by any formal

service” does not trigger the defendant’s time to remove. Id. at 347-48. “[I]f the

summons and complaint are served together, the 30-day period for removal runs at

once.” Id. at 354.

      Under Missouri law, service of summons and petition is made upon a

domestic or foreign corporation by, inter alia, delivering a copy of the summons

and of the petition to any agent authorized by appointment or required by law to

receive service of process. Mo. Rev. Stat. § 506.150.1(3). If such service is made

by mail, the summons and petition must be accompanied by copies of a “notice and

acknowledgement” form. A defendant has 30 days within which to acknowledge

receipt of summons and petition. Mo. Rev. Stat. § 506.150.4; Mo. S. Ct. R. 54.16.

The defendant’s acknowledgement constitutes proof of service. Mo. S. Ct. R.

54.20(a)(3).

      There appears to be no method by which a defendant may waive service of

process under Missouri law. Although by rule and by statute, a defendant may

waive the necessity of service by an officer, this “waiver” nevertheless requires the

defendant’s written acknowledgement of the service of process, with such
                                          -3-
acknowledgement to “be deemed as valid as service in the manner provided by

law.” Mo. Rev. Stat. § 506.150.2; Mo. S. Ct. R. 54.13(c). This acknowledgement,

including by mail, constitutes proof of service – not a waiver of service.

      Here, there is no dispute that Party City received a copy of Quinlan’s

summons and petition by mail on December 7, 2018. It executed its

acknowledgement of such receipt on January 4, 2019. This acknowledgement was

not a waiver of service but instead was proof of formal service. Based on the

evidence and information before the Court, this service occurred on December 7,

2018, and the 30-day clock under § 1446(b)(1) was triggered at that time. Murphy

Bros., 526 U.S. at 347-48, 350. Party City’s removal, which came 56 days after it

was formally served, was therefore untimely.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff Janet M. Quinlan’s Motion for

Remand [10] is GRANTED.

      IT IS FURTHER ORDERED that this case is remanded to the Circuit Court

of St. Louis County, Missouri, from which it was removed.



                                       ___________________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE


Dated this 12th day of April, 2019.

                                          -4-
